Citation Nr: 0807084	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from May 2000 to September 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an Order of the United States Court of Appeals for 
Veterans Claims (Court) dated in December 2007.  That Order 
vacated a May 2007 Board decision denying entitlement to 
service connection for conjunctivitis.  The matter was on 
appeal to the Board from a rating decision dated in July 2002 
by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In compliance with the Court Order, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Court Order was based upon a Joint Motion for Remand 
between the parties which directs that the VA obtain an 
additional medical opinion, compliant with an October 2006 
Board remand in this case, on whether appellant's current 
allergic conjunctivitis is at least as likely as not (that 
is, probability of 50 percent or better)  related to service.  
The veteran underwent a VA examination of her eyes in June 
2005, where the VA examiner diagnosed allergic 
conjunctivitis.  In November 2005, after reviewing the 
veteran's claims file, the examiner concluded that he was 
unable to say whether the veteran's current allergic 
conjunctivitis condition was triggered by an event during 
service.  A supplemental medical opinion was obtained in 
November 2006.  The examiner reviewed the veteran's claims 
folder and concluded that he could not reach an opinion 
without resorting to mere speculation.

The Joint Motion indicates that, consistent with the October 
2006 Board remand, the doctor must specifically address in-
service treatment for viral conjunctivitis in May 2000 and 
appellant's complaints of itchy, watery eyes in June 2000.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Considering the Court Order, remand for examination and 
medical opinion is warranted.  

Finally, the Board notes that in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals 
for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

On remand, the RO/AMC should address whether the VCAA duties 
have been met with respect to this consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
consistent with recent case law, are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The veteran should be afforded a VA 
medical examination, to be conducted by a 
physician specializing in allergies, and 
preferably not by an examiner who has 
conducted the above-referenced 
examinations and addendum reviews.  
Following a review of the claims folder 
and an interview and examination of the 
veteran, the physician must issue an 
opinion as to whether it is at least as 
likely as not (that is, probability of 50 
percent or better) that the veteran's 
current allergic conjunctivitis is 
related to service.  The examiner must 
specifically address the veteran's in-
service treatment for viral 
conjunctivitis in May 2000 and her 
complaints of itchy, watery eyes in June 
2000 in reaching a conclusion.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
clinical findings should be reported in 
detail.  

All opinions rendered by the physician 
are to include sustainable reasons and 
bases to support the opinions.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

